Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/8/21. Claims 1-7, 14-15, 17 and 19-20 are cancelled. Claims 21-30 are new. Claims 8-13, 16, 18 and 21-32 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what regularized linear function or what type of 
Claims 13 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the time shift is determined to maximize the cross-correlation but it does not appear that the specification supports this limitation. The specification mentions that the maximizing the cross-correlation but does not disclose any particulars about how this happens or what time shift would maximize the cross-correlation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 8, it is 
The term "proximate" in claim 8 and 21 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what distance is considered proximate. Is the device held against the wrist?
Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the phrase “the threshold value” in line 7. It is unclear to which value this is referring. Specifically what is considered “below some threshold value equal to the threshold value”?
Claims 10 and 23 recite the limitation "the threshold value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the time shift is referring to. It is unclear what is meant by “most closely match”. Is there a difference between 
Claims 13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the cross-correlation is maximized or what exactly is being maximized. Does this mean to say that the shift determined is the shift that would make the first pulse most closely match the second pulse and that is the maximization? The relationship between the regularized linear function or the nonlinear transfer function and the time shift need to be clarified. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 17-18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Eckerle US 4,269,193 and Monte-Moreno “Non-invasive estimate of blood glucose and blood pressure from a photoplethysmograph by means of machine learning techniques”
Regarding claim 8, Peel teaches a method for generating a transfer function for use with a computing device, the method comprising: receiving a first pulse pressure signal, wherein the first pulse pressure signal is obtained using a wearable tonometer affixed to a body of a user; receiving a second pulse pressure signal, wherein: the second pulse pressure signal is obtained using a handheld tonometer concurrently applied to the body of the user; and the first pulse pressure signal and second pulse pressure signal are measured simultaneously for a period of time ([¶101-103,158,159] an oscillometric cuff at the brachial artery and a tonometer at the radial artery are used. However, other pressure sensing devices other than the oscillometric cuff may be used as the calibrated device, like a tonometer, to determine the transfer function to calibrate the tonometer device at the radial artery) Docket No. 361636.01and generating a transfer function that, when performed on the first pulse pressure signal during the period of time, produces a transformed pulse pressure signal that simulates the second pulse pressure signal during the same period of time ([¶105,177]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a tonometer instead of an oscillometric cuff to calibrate as it is no more than the simple substitution of one know element for another to arrive at the predictable result of calibrating the uncalibrated sensor with another calibrate blood pressure sensor.
Peel does not specifically disclose the wearable tonometer is affixed by a band configured to hold the wearable tonometer proximate to a radial artery of the user. Eckerle discloses a wrist mounted tonometer held by a band ([FIG1][C3 L35-56]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the wristwatch of Eckerle in order to have an ambulatory monitor ([C3 L35-56]) and Peel already discloses using the wrist as a measurement point ([¶7,159]). 
Peel discloses using a linear regression ([¶153] an auto-regression function which is a linear function) but does not specifically disclose a regularized linear regression. Monte-Moreno teaches a similar physiological data processing device that uses a regularized linear regression ([pg. 133 col. 1] a regularized linear function is used to determine a transfer function that relates the observed feature set to the desired variable. Thus in combination with Peel this would be to relate the waveform from one sensor to the other). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Peel with the regularization of Monte-Moreno as regularization prevents overfitting and optimize the cross-validation ([pg. 133 col. 1])
Regarding claim 16, Peel discloses the transfer function is generated for a specific combination of a user, a wearable tonometer, and a handheld tonometer ([¶101-103,158,159]).  
Regarding claim 18, Peel discloses generating an inverted transfer function that, when performed on the second pulse pressure signal during the period of time, produces a second transformed pulse pressure signal that matches the first pulse pressure signal during the same period of time ([¶178] the signals are inverted).
Regarding claim 29, Eckerle teaches the computing system includes a wristwatch ([FIG1][C3 L35-56]).


Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Eckerle US 4,269,193 and Monte-Moreno “Non-invasive estimate of blood glucose and blood pressure from a photoplethysmograph by means of machine learning techniques” further in view of Bhatkar et al. US 2013/0274616.
Regarding claim 9, Peel does not disclose the method for generating the transfer function includes: resampling the first pulse pressure signal so that the sampling rate of the first pulse pressure signal is equal to a sampling rate of the second pulse pressure signal.  Bhatkar teaches a similar pulse device that resamples ([¶24]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the teachings of Bhatkar as it is no more than combining prior art elements according to known methods to yield the predictable result of a processed signal as sampling, filtering, smooth and squaring are all common signal processing steps. 
Regarding claim 10, Peel does not disclose the method for generating the transfer function includes: filtering the first pulse pressure signal and the second pulse pressure signal to reduce high- and low-frequency noise; differentiating the first pulse pressure signal and the second pulse pressure signal; rectifying the first pulse pressure signal and the second pulse pressure signal to set values of the signals that are below some threshold value equal to that value; squaring the values of the first pulse pressure signal and the second pulse pressure signal; and smoothing the first pulse pressure signal and the second pulse pressure signal.  Bhatkar teaches a similar pulse device that performs the recited signal processing steps ([¶15]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the teachings of Bhatkar as it is no more than combining prior art elements according to known methods to yield the predictable result of a processed signal as sampling, filtering, smooth and squaring are all common signal processing steps.
Regarding claims 11 and 12, Peel discloses the method for generating the transfer function includes: detecting a first plurality of peaks in the first pulse pressure signal; Page 4 of 9Application No. 15/406,553 Application Filing Date: January 13, 2017 Docket No. 361636.01detecting a second plurality of peaks in the second pulse pressure signal; and applying a time shift to the 
Regarding claim 13, Peel discloses applying the time shift includes: generating a first sequence of times at which peaks occur in the first pulse pressure signal; generating a second sequence of times at which peaks occur in the second pulse pressure signal; and determining a value for the time shift such that, when the time shift is applied to the first sequence, the time shift maximizes a cross-correlation between the first pulse pressure signal and the second pulse pressure signal ([¶102]).  

Claim 21, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Karanam et al. US 2016/0055420 and Eckerle US 4,269,193.
Regarding claim 21, Peel teaches a method for generating a transfer function for use with a computing device, the method comprising: receiving a first pulse pressure signal, wherein the first pulse pressure signal is obtained using a wearable tonometer affixed to a body of a user; receiving a second pulse pressure signal, wherein: the second pulse pressure signal is obtained using a handheld tonometer concurrently applied to the body of the user; and the first pulse pressure signal and second pulse pressure signal are measured simultaneously for a period of time ([¶101-103,158,159] an oscillometric cuff at the brachial artery and a tonometer at the radial artery are used. However, other pressure sensing devices other than the oscillometric cuff maybe used as the calibrated device, like a tonometer, to determine the transfer function to calibrate the tonometer device at the radial artery) Docket No. 361636.01and generating a transfer function the transfer function is generated using a scaling function ([¶45,183] scaling function is used to determine the 
Peel does not specifically disclose that the scaling is non-linear. Karanam teaches a similar health monitoring system that uses non-linear scaling ([¶148]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the teachings of Karanam in order to map the two different data waveforms ([¶148]).
Peel does not specifically disclose the wearable tonometer is affixed by a band configured to hold the wearable tonometer proximate to a radial artery of the user. Eckerle discloses a wrist mounted tonometer held by a band ([FIG1][C3 L35-56]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the wristwatch of Eckerle in order to have an ambulatory monitor ([C3 L35-56]) and Peel already discloses using the wrist as a measurement point ([¶7,159]). 
Regarding claim 27, Peel discloses the transfer function is generated for a specific combination of a user, a wearable tonometer, and a handheld tonometer ([¶101-103,158,159]).  
Regarding claim 28, Peel discloses generating an inverted transfer function that, when performed on the second pulse pressure signal during the period of time, produces a second transformed pulse pressure signal that matches the first pulse pressure signal during the same period of time ([¶178] the signals are inverted).
Regarding claim 30, Eckerle teaches the computing system includes a wristwatch ([FIG1][C3 L35-56]).

Claim 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Karanam et al. US 2016/0055420 and Eckerle US 4,269,193 further in view of Bhatkar et al. US 2013/0274616.
Regarding claim 22, Peel does not disclose the method for generating the transfer function includes: resampling the first pulse pressure signal so that the sampling rate of the first pulse pressure signal is equal to a sampling rate of the second pulse pressure signal.  Bhatkar teaches a similar pulse device that resamples ([¶24]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the teachings of Bhatkar as it is no more than combining prior art elements according to known methods to yield the predictable result of a processed signal as sampling, filtering, smooth and squaring are all common signal processing steps. 
Regarding claim 23, Peel does not disclose the method for generating the transfer function includes: filtering the first pulse pressure signal and the second pulse pressure signal to reduce high- and low-frequency noise; differentiating the first pulse pressure signal and the second pulse pressure signal; rectifying the first pulse pressure signal and the second pulse pressure signal to set values of the signals that are below some threshold value equal to that value; squaring the values of the first pulse pressure signal and the second pulse pressure signal; and smoothing the first pulse pressure signal and the second pulse pressure signal.  Bhatkar teaches a similar pulse device that performs the recited signal processing steps ([¶15]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the 
Regarding claims 24-25, Peel discloses the method for generating the transfer function includes: detecting a first plurality of peaks in the first pulse pressure signal; Page 4 of 9Application No. 15/406,553 Application Filing Date: January 13, 2017 Docket No. 361636.01detecting a second plurality of peaks in the second pulse pressure signal; and applying a time shift to the first pulse pressure signal so that peaks of the first plurality of peaks occur at times that most closely match times at which peaks of the second plurality of peaks occur ([¶104]).  
Regarding claim 26, Peel discloses applying the time shift includes: generating a first sequence of times at which peaks occur in the first pulse pressure signal; generating a second sequence of times at which peaks occur in the second pulse pressure signal; and determining a value for the time shift such that, when the time shift is applied to the first sequence, the time shift maximizes a cross-correlation between the first pulse pressure signal and the second pulse pressure signal ([¶102]).  

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection of claim 13, Examiner respectfully disagrees. It is still unclear how the cross-correlation is maximized because it is not clear what feature or parameter is being cross-correlated. Specifically, it is unclear if the time shift itself is what maximizes the cross-correlation or there is some other factor that allows for the maximization of the cross-correlation.
Regarding Applicant’s arguments against the 101 rejection, Examiner agrees. The current claims shows a transformation of the collected signal. Specifically, the transformation only applies to the particular article of a pulse pressure measured from a wearable tonometer affixed to a wrist of a user.
Applicant’s arguments with respect to the 35 USC 103 rejections of claims 8-13, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791